DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 3, 7, 12-14, 19-27, 29-42, 47-52, 54, 57-63, 66-74, 78-158, and 161-164 have been cancelled.  Claims 165-167 have been newly introduced.

Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive.
Election/Restrictions
Applicant’s election without traverse of Group I with respect to polynucleotides in the reply filed on 5/8/2019 is again acknowledged.  
Claims 55-56, 64-65, 75-77, and 159-160 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/8/2019.
Claims 1-2, 4-6, 8-11, 15-18, 28, 43-46, 53, and 165-167 are under consideration.

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 appears to contain a word processing error, “GPARQ (ApriSEQ ID NO: 68).”  It appears that “Apri” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-6, 8-11, 15-18, 28, 43-46, 53, 165, and 167 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite:
A polynucleotide that encodes a polypeptide that comprises a S100 calcium-binding protein (S100) polypeptide, a stromal cell derived factor (SDF) polypeptide, and a vascular endothelial growth factor (VEGF) polypeptide,

wherein said S100 polypeptide, said SDF polypeptide, and said VEGF polypeptide are separated from each other by one or more in vivo cleavable linkers,

wherein said polynucleotide is operably linked to a promoter, and

wherein upon expression of an effective amount of said polynucleotide in cardiomyocvtes in a cell population that comprises cardiomyocvtes and endothelial cells, said one or more in vivo cleavable linkers are cleaved to release said S100 polypeptide, said SDF polypeptide, and said VEGF polypeptide, resulting in proliferation of said endothelial cells.

	Support for the amendments was stated to be “throughout the application as originally filed.”  No specific basis was pointed to and none is seen.

These arguments speak to enablement and not written description basis for the generic claims.  They are not agreed with for either enablement or written description.
Claim 1 is directed to a polynucleotide product and not a method of use.  The amendments add several functional limitations that define outcomes when the polynucleotide is used.  Claim 1 has been amended to recite “wherein upon expression of an effective amount of said polynucleotide in cardiomyocvtes in a cell population that comprises cardiomyocvtes and endothelial cells, said one or more in vivo cleavable linkers are cleaved to release said S100 polypeptide, said SDF polypeptide, and said VEGF polypeptide, resulting in proliferation of said endothelial cells.”
This implies that some of the polynucleotide embodiments within the scope of claim 1 do not have these effects.  The specification does not point out any such subgenus.  Alternatively, 
Applicant is requested to point to basis in the specification by page and line number.

With respect to claim 6, this claim has been placed in independent form and is no longer dependent upon claim 1.  However, the claim as amended has removed reference to in vivo cleavable linkers.  No basis is seen for this claim.  Applicant is requested to point to specific basis for this claim.

None of claim 1-2, 4-5, 8-11, 28, 43-46, 53, and 167 specify the particular identity for all three required polypeptides (i.e. each of the S100 polypeptide, SDF polypeptide and VEGF polypeptide).  At least for example, an S100 calcium-binding protein (S100) polypeptide is defined in paragraph [0064] as encompassing a variety of proteins, including variants and fragments.  It is unclear what biological activity these various S100 polypeptides must have.  With respect to the variants and fragments, the polypeptide structures that would possess the necessary biological activity are not described.  At least for example, paragraphs [0066-67, 0071, and 0074-75] define VEGF polypeptides as encompassing a variety of polypeptides, including splice variants, isoforms, fragments, derivatives, and polypeptides with at least 45% sequence identity. It is unclear what biological activity these various polypeptides must have.  With respect 
Recitation of the more specific names “S100A1,” “SDF-1α,” “VEGF165,” and “VEGF191” in the claims also embraces significant structural variability.  See for example claims 15 and 165.  
Page 28 of the specification defines “S100A1” as including sequences at least 65%, 70%, 75%, 80%, 85%, 90%, 95%, 99% identical or 100% identical to the nucleotide sequence of SEQ ID NO: 105 or to the amino acid sequence of SEQ ID NO: 104, in the, respective, context of polynucleotide or polypeptide sequences. 
Page 28 of the specification defines “SDF-1α” as including sequences at least 65%, 70%, 75%, 80%, 85%, 90%, 95%, 99% identical or is 100% identical to the nucleotide sequence of SEQ ID NO: 103 or to the amino acid sequence of SEQ ID NO: 102, in the, respective, context of polynucleotide or polypeptide sequences. 
Page 28 of the specification defines “VEGF165” as including sequences at least 65%, 70%, 75%, 80%, 85%, 90%, 95%, 99% identical or is 100% identical to the nucleotide sequence of SEQ ID NO: 127 or to the amino acid sequence of SEQ ID NO: 126, in the, respective, context of  polynucleotide or polypeptide sequences.


No reasonable structure-function correlation has been established that is commensurate in scope with the claims, particularly with respect to the limitation in claim 1 of “wherein upon expression of an effective amount of said polynucleotide in cardiomyocvtes in a cell population that comprises cardiomyocvtes and endothelial cells, said one or more in vivo cleavable linkers are cleaved to release said S100 polypeptide, said SDF polypeptide, and said VEGF polypeptide, resulting in proliferation of said endothelial cells.”  Given the structural variability permitted for each of the three polypeptides, the specification fails to provide a structure/function correlation commensurate in scope with the claims.  SEQ ID NO: 108 is not sufficient to describe the genus of polynucleotides embraced by the claims.  The specification does not describe representative examples to support the full scope of the claims. 
The claimed polynucleotide sequences are not adequately described.

Claims 1-2, 4-6, 8-11, 15-18, 28, 43-46, 53, 165, and 167 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for some polynucleotides embraced by the claims does not reasonably provide enablement for all polynucleotides embraced by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
The disclosed use of the claimed polynucleotides is for multigenic gene therapy of cardiac disease such as congestive heart failure (CHF).  See specification paragraphs [0003, 0007-0008, and 0012-00016] and Figure 1.  The peptides must be cleaved from one another in vivo for operability.  Claim 1 has been amended to recite “wherein upon expression of an effective amount of said polynucleotide in cardiomyocvtes in a cell population that comprises cardiomyocvtes and endothelial cells, said one or more in vivo cleavable linkers are cleaved to release said S100 polypeptide, said SDF polypeptide, and said VEGF polypeptide, resulting in proliferation of said endothelial cells.”
Applicant argues on page of the response that the specification further provides multiple working examples of polynucleotides commensurate with the amended claims. Applicant asserts that the specification provides numerous examples of successful expression of the S100, SDF, and VEGF polypeptides as recited, in Tables 7-9, Figures 18-20, and further demonstrates efficient cleavage of these three polypeptides in Tables 11-12, Figures 21-23.  Applicant asserts that the specification provides working examples where the claimed polynucleotide, when introduced to and expressed in cardiomyocytes, result in significant proliferation of endothelial cells incubated with the cardiomyocytes, for example, in Examples 2 and 5, figures 5A-B, and 14A-B.  These tables and figures are limited to the S100A1 polypeptide (not representative of all S100 calcium-binding proteins encompassed by claim 1), SDF1α (not representative of all SDF polypeptides encompassed by claim 1), and VEGF191 (not representative of all VEGF polypeptides embraced by claim 1).  The polynucleotide encoding a polypeptide comprising S100A1, SDF1α, and VEGF191 where each protein is separated by an in vivo cleavable linker does not enable all polynucleotides encompassed by the claims. 
st paragraph, above, with respect to the variability of the polypeptides embraced by claims 1, 15, and 165.)  
With respect to claim 6, this claim has been placed in independent form and is no longer dependent upon claim 1.  The claim as amended has removed reference to in vivo cleavable linkers.  It is not known how to use the claimed polynucleotide if the individual peptides cannot be cleaved from one another in vivo.
In In re Wands (8 USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology. The CAFC summarized eight factors to be considered in a determination of "undue experimentation." These factors include: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the claims.
The examples in the specification are not commensurate in scope to the claims.  The breadth of the claims is large and the structural variability of each component in the polynucleotide and expression vectors is large.  It would constitute undue experimentation to determine all polynucleotides embraced by the claims that have the recited functional activity in 

Applicant’s arguments with respect to the rejections under 35 USC 1st paragraph (written description and enablement) do not address the structural variability of the encoded polypeptides individually and the resulting variability of the polynucleotides encoding all three polypeptides.  The exemplified S100A1 polypeptide of SEQ I DNO: 104 is not representative of all S100 calcium-binding proteins encompassed by claim 1.  The exemplified SDF1α of SEQ IDNO 102 is not representative of all SDF polypeptides encompassed by claim 1. The exemplified VEGF191 of SEQ ID NO: 106 is not representative of all VEGF polypeptides embraced by claims 1, 15, and 165.  The resulting biological activity when these highly variable polypeptides are encoded by a single polynucleotide cannot be predicted or extrapolated from the examples in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 166 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 43 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 43 does not further limit the subject matter of claim 1 as it requires nothing beyond the polynucleotide of claim 1.  It is noted that the promoter referenced in claim 44 (dependent upon claim 43) is now a limitation of claim 1.   There is no direct antecedent basis in claim 43 for the promoter of claim 44.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa